DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed February 12, 2021 is acknowledged.

Response to Amendment
Claims 20, 21, 23, 24, 26, 28, 30, 31, 33, 34, 36, and 38 have been amended.  Claims 1-19, 25, and 35 have been canceled.  Claims 40 and 41 are new.  
Claims 40 is now canceled and Claim 42 is new by Examiner’s Amendment below. 
Claims 20-24, 26-34, 36-39, 41, and 42 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ngai Zhang (Reg. No. 65473) on March 15, 2021.

Please amend claims 20, 24, 26, 28-30, 34, 36, 38, 40, 41, and 42 to read as follows (claim 40 now canceled below and claim 42 is new): 

20.	A system for facilitating transaction card power savings, the system comprising: 
a memory device storing instructions; and 
a processor configured to execute the instructions to:
initiate wireless communication with a transaction card at a first time, wherein the transaction card is operating at a first sampling rate at the first time in a first power state;
wirelessly transmit, to the transaction card at a second time, activation instructions to activate collection of motion pattern data, wherein the transaction card collects motion pattern data at a second sampling rate greater than the first sampling rate, wherein the transaction card operates at the second sampling rate in a second power state higher than the first power state;
display, via a user interface, a prompt instructing a user to execute a motion pattern with the transaction card;
wirelessly receive, from the transaction card, an indication based on a comparison, by the transaction card, of the executed motion pattern with stored motion pattern data, wherein the executed motion pattern is detected by the transaction card while the transaction card is operating at the second sampling rate in the second power state;
based on the indication, provide instructions to a service provider system to complete the transaction; and
wirelessly transmit, to the transaction card, deactivation instructions to deactivate collection of motion pattern data, wherein the transaction card returns from operating at the second sampling rate to operating at the first sampling rate, wherein the transaction card operates at the first sampling rate in the first power state.

24.	The system of claim 20, wherein the activation causes a motion detection device of the transaction card to switch from operating in the first power state to operating in the second power state.

26.	The system of claim 24, wherein the deactivation causes the motion detection device of the transaction card to switch from operating in the second power state to operate in the first power state.

28.	The system of claim 20, wherein the indication corresponds to a determination that the executed motion pattern matches the stored motion pattern data. 

29.	The system of claim 20, wherein the processor is further configured to execute the instructions to:
receive, from the service provider system, an authentication request associated with the transaction.

30.	A method comprising:
initiating, by one or more processors, communication with a transaction card at a first time, wherein the transaction card is operating at a first sampling rate at the first time in a first power state;
transmitting, by one or more processors, to  the transaction card at a second time, activation instructions to activate collection of motion pattern data, wherein the transaction card collects motion pattern data at a second sampling rate greater than the first sampling rate, wherein the transaction card operates at the second sampling rate in a second power state higher than the first power state;
displaying, by one or more processors, via a user interface, a prompt instructing a user to execute a motion pattern with the transaction card;
receiving, by one or more processors, from the transaction card, an indication based on a comparison, by the transaction card, of the executed motion pattern with stored motion pattern data, wherein the executed motion pattern is detected by the transaction card while the transaction card is operating at the second sampling rate in the second power state;
based on the indication, providing, by one or more processors, instructions to a service provider system to complete the transaction; and
transmitting, by one or more processors, to the transaction card, deactivation instructions to deactivate collection of motion pattern data, wherein the transaction card returns from operating at the second sampling rate to operating at the first sampling rate, wherein the transaction card operates at the first sampling rate in the first power state.
 
34.	The method of claim 30, wherein the activation causes a motion detection device of the transaction card to switch from operating in the first power state to operating in the second power state.

36.	The method of claim 34, wherein the deactivation causes the motion detection device of the transaction card to switch from operating in the second power state to operating in the first power state.

38.	The method of claim 30, wherein the indication corresponds to a determination that the executed motion pattern matches the stored motion pattern data. 

40.    (Canceled) 

41.	One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
initiating communication with a transaction card at a first time,  wherein the transaction card is operating at a first sampling rate at the first time in a first power state;
transmitting, to the transaction card at a second time, activation instructions to activate collection of motion pattern data, wherein the transaction card collects motion pattern data at a second sampling rate greater than the first sampling rate, wherein the transaction card operates at the second sampling rate in a second power state higher than the first power state;
displaying, via a user interface, a prompt instructing a user to execute a motion pattern with the transaction card;
receiving, from the transaction card, an indication based on a comparison, by the transaction card, of the executed motion pattern with stored motion pattern data, wherein the executed motion pattern is detected by the transaction card while the transaction card is operating at the second sampling rate in the second power state;
based on the indication, providing instructions to a service provider system to complete the transaction; and
transmitting, to the transaction card, deactivation instructions to deactivate collection of motion pattern data, wherein the transaction card returns from operating at the second sampling rate to operating at the first sampling rate, wherein the transaction card operates at the first sampling rate in the first power state.

42.	The one or more non-transitory computer-readable media of claim 41, wherein the motion pattern represents a shape, a series of taps on one or more edges of the transaction card, a signature, or gait pattern associated with the user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system, method, and product for completing a transaction using an electronic transaction card. Communication is initiated between processors and the transaction card.  Activation instructions are provided to the card to collect motion pattern data, where the data is collected at second sampling rate greater than a first sampling rate, and where the second sampling rate is at a higher power state than a first power state.  Instructions are displayed via a user interface prompting a user to execute a motion pattern with the transaction card and, based on an indication of a comparison, instructions are provided to a service provider system to complete the transaction.  The transaction card is then deactivated by instructions, where the card returns from the second sampling rate to a first sampling rate, and where the card then operates in the first power state.
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2017/0046687 to Stern et al. Stern et al. teaches an account card detecting motion pattern for verification. However Stern et al. fails to teach or render obvious a first and second power state associated with a first and second sampling rate.
Based on prior art search results of non-patent literature, the prior art deemed closest to the allowed claims is Alzubaidi (Abdulaziz Alzubaidi et al., “Authentication of Smartphone Users Using Behavioral Biometrics,” 2016, IEEE Communications Surveys & Tutorials, Vol. 18, No. 3, pp. 1998-2026).  Alzubaidi teaches biometric data such as motion and sampling rate for smartphones.  However Alzubaidi fails to teach or render obvious activation and deactivation of a transaction card using a processor, prompting a user to execute a motion pattern with the card, and  deactivation by a processor that causes the card to return to a first sampling and power state from a second sampling and power state.
Applicant’s Remarks filed February 21, 2021 are incorporated by reference as further reasons for allowance.
Dependent claims 21-24, 26-29, 31-34, 36-39, and 42 are allowed for reasons indicated above for their respective independent claims 20, 30, and 41.
Regarding 101: The claims recite abstract elements under Certain Methods of Organizing Human Activity grouping of abstract ideas as a fundamental economic practice, including mitigating risk by authorization, as well as commercial interactions (e.g. completed transaction). However, the claims as an ordered combination, provide a practical application of using two sampling rates with two power states that allows for more efficient use of power.  Also, the higher sampling rate allows for high resolution of motion data allowing for reception of more sophisticated gestures and patterns (para. [058] of specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693